DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/06/2021 and 01/12/2022 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 08/29/2022 by Applicant’s Attorney, James Lynn O’Sullivan.

The application has been amended as follows:

CLAIMS:
1. An automatic insertion apparatus, adapted to clamp an electronic component having a main body and a plurality of pins and recognize positions of the pins, the automatic insertion apparatus comprising: 
an actuator having an actuating rod; 
a clamping device connecting to the actuating rod of the actuator to clamp the electronic component; 
a light shielding device disposed under the clamping device to shield the main body of the electronic component clamped by the clamping device and a first height of the pins extending from the main body and expose a second height of the pins outside the light shielding device; and 
a light source device having an upper surface and a plurality of lighting elements, wherein the lighting elements emit horizontal lights and non-horizontal lights, and the non-horizontal lights pass through the upper surface to illuminate the second height of the pins exposed by the light shielding device, 
wherein the clamping device vertically moves and clamps the electronic component with the actuating rod of the actuator [[, and]] such that the electronic component is partially accommodated in the light shielding device and horizontally moved with the light shielding device to a top position of the light source device above the upper surface of the light source device for recognizing positions of the pins.

9. The automatic insertion apparatus of claim 1, wherein an inner diameter of the light shielding device is larger than a maximum size of the electronic component [[about]] by at least 30%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards an automatic insertion apparatus adapted to clamp an electronic component and recognize positions of the pins of the electronic component. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
an automatic insertion apparatus for clamping components with a plurality of pins and recognizing the positions of the pins, comprising, a clamping device connected to the actuating rod of an actuator, a light shielding device disposed under the clamping device to shield the main body of a component clamped by the clamping device and a first height of the pins and expose a second height of the pins outside the light shielding device, a light source device emitting horizontal and non-horizontal light wherein the non-horizontal light passes through an upper surface of the light source device to illuminate the second height of the pins exposed by the light shielding device, wherein the clamping device clamps the component such that the component is horizontally moved with the shielding device to a top position of the light source device above the upper surface of the light source device for recognizing the position of the pins.

The closest prior art are US 2014/0130341, US 2019/0154436, US 2020/0170120, US 2019/0269051, US 2017/0131215, US 5,195,821, US 6,118,538, US 5,559,727 that disclose apparatuses/methods of recognizing positions of pins of a component, but alone or in combination do not disclose or render obvious the combination of: the actuator having an actuating rod with a clamping device that moves vertically to clamp the electronic component, a light shielding device disposed under the clamping device and moved along with the clamping device that shields a main body and a first height of the pins of the component clamped by the clamping device and exposes a second height of the pins outside the light shielding device, and a light source device that emits non-horizontal light through an upper surface of the light source device to illuminate the second height of the pins exposed by the light shielding device when the clamping device and the light shielding device are moved above the light source device fort recognizing positions of the pins.

Claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729